                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

SHANE POOLE,

                  Plaintiff,

v.                                                          Case No.: 2:18-cv-810-FtM-38MRM

TIRE RECYCLING SERVICES OF
FLORIDA, INC. and CHRISTOPHER
JOHNSON,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        This matter comes before the Court on United States Magistrate Judge Mac R.

McCoy’s Report and Recommendation (Doc. 58). Judge McCoy recommends granting

the parties’ Joint Motion to Approve Settlement and Dismiss With Prejudice (Doc. 57) as

a “fair and reasonable solution of a bona fide dispute” of the FLSA issues. No objections

were filed and the time to do so has expired.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge

may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
      After examining the file independently, and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

      Accordingly, it is now

      ORDERED:

      (1)    The Report and Recommendation (Doc. 58) is ACCEPTED and ADOPTED

and the findings incorporated herein.

      (2)    The Joint Motion to Approve Settlement and Dismiss With Prejudice (Doc.

57) is GRANTED.

             a. The Joint Motion is granted to the extent that the Settlement Agreement

                 (Doc. 57-1) is APPROVED as a “fair and reasonable resolution of a bona

                 fide dispute” of the parties’ FLSA issues.

             b. The above-captioned case is DISMISSED with prejudice.

      (3)    The Clerk is DIRECTED to enter judgment, deny all pending motions as

moot, terminate any deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 27th day of March 2020.




Copies: All Parties of Record




                                            2
